Citation Nr: 0927640	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include a disability manifested by cysts on the stomach.

3.  Entitlement to service connection for sinus infections.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in June 
2005 and September 2006 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

In December 2008, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Additional evidence was received subsequent to the issuance 
of the August 2006 and June 2007 Statements of the Case 
(SOCs).  This evidence, which was not reviewed by the Agency 
of Original Jurisdiction (AOJ), was received by the Board in 
December 2008.  In a May 2009 letter, the Board informed the 
Veteran that it had received this evidence and that he had 
the right to have initial AOJ review of this evidence.  In 
May 2009, the Board received a letter from the Veteran's 
attorney in addition to the Additional Evidence Response Form 
requesting that the case be sent back to the AOJ for review 
of the additional evidence that was submitted.  As such, the 
Board must remand the Veteran's claim to the RO for 
consideration of this additional evidence.  See 38 C.F.R. §§ 
19.37(b), 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence received since 
the August 2006 and June 2007 SOCs.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

